Exhibit 10.19

ADDENDUM TO ADMINISTRATIVE SERVICES AGREEMENT

This Addendum (the “Addendum”) is entered into as of January 1, 2007, by and
among NEW YORK RADIATION THERAPY MANAGEMENT SERVICES, INC., a New York
corporation (”MANAGEMENT SERVICES”) and YONKERS RADIATION MEDICAL PRACTICE,
P.C., a New York professional corporation (the “PC”). This Addendum amends
Section 3.1 of the Administrative Services Agreement dated January 1, 1999
between the parties (the “Agreement”) to adjust the monthly Service Fee of
$583,150.00 paid in 2006 to a monthly Service Fee of $476,483.33, and replaces
the Addendum of that same Section dated January 1, 2006. From and after the date
hereof, Section 3.1 shall read as follows:

3.1. Service Fee. For the services to be provided hereunder by MANAGEMENT
SERVICES, the PC shall pay to MANAGEMENT SERVICES a monthly Service Fee of
$476,483.33. The parties agree that the Service Fee represents the fair market
value of the services provided by MANAGEMENT SERVICES hereunder and that the
parties shall meet annually to reevaluate the value of services provided by
MANAGEMENT SERVICES and shall establish the fair market value thereof for
purposes of this Section 3.1.

 

     Accepted:

 

NEW YORK RADIATION THERAPY

MANAGEMENT SERVICES, INC.

  By:    

/s/ David Koeninger

    David Koeninger     Vice President and CFO

     Accepted:

 

YONKERS RADIATION MEDICAL

PRACTICE, P.C.

  By:    

/s/ Daniel E. Dosoretz, M.D.

    Daniel E. Dosoretz, M.D.     President